Citation Nr: 0911483	
Decision Date: 03/27/09    Archive Date: 04/01/09

DOCKET NO.  07-18 760	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for chronic obstructive 
pulmonary disease, interstitial lung disease, to include as 
due to exposure to asbestos.  


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel




INTRODUCTION

The Veteran (appellant) served on active duty from December 
1952 to December 1956.  This matter comes to the Board of 
Veterans' Appeals (Board) on appeal from an April 2006 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Montgomery, Alabama.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is 
necessary to ensure that there is a complete record upon 
which to decide the veteran's claim so that he is afforded 
every possible consideration.  

The Veteran seeks service connection for chronic obstructive 
pulmonary disease, interstitial lung disease, to include as 
due to exposure to asbestos.  In June 2007, the RO issued a 
statement of the case to the Veteran, which included 
addressing evidence showing treatment by a private examiner 
for lung complaints dated in 2005.  Thereafter, in August 
2007, the Veteran submitted additional private medical 
records which included treatment for his lung disorder in 
2006 and 2007 to the RO.  These records are pertinent to the 
veteran's claim.  No supplemental statement (SSOC) of the 
case was issued.  

VA regulations provide that upon receipt of additional 
pertinent evidence after a SOC or the most recent SSOC has 
been issued and before the appeal is certified to the Board 
of Veterans' Appeals and the appellate record is transferred 
to the Board, the agency of original jurisdiction will 
furnish the veteran and his representative a SSOC.  See 38 
C.F.R. § 19.31.  The RO did not issue a supplemental 
statement of the case as is required by 38 C.F.R. §§ 19.31 
and 19.37 (2008).  This should be accomplished on remand.

Further, the Veteran has indicated that he was involved in a 
law suit based on asbestos exposure while privately employed 
after service.  Records related to this law suit should be 
obtained on remand.

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements to obtain the 
complete legal, medical, and any other 
associated documents from the veteran's 
civil law suit against his former 
employer.

2.  Thereafter, if the claim remains 
denied, provide the Veteran and his 
representative, if any, with a 
supplemental statement of the case citing 
all evidence received since the issuance 
of the statement of the case in June 
2007.  Allow an appropriate period for 
response.    

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




